Citation Nr: 0208426	
Decision Date: 07/25/02    Archive Date: 07/29/02

DOCKET NO.  98-00 290A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1. Entitlement to an initial evaluation in excess of 20 
percent for service-connected bilateral hearing loss from 
June 13, 1994 to November 10, 1997.

2. Entitlement to an evaluation in excess of 40 percent for 
service-connected bilateral hearing loss from November 10, 
1997.

3. Entitlement to a total disability evaluation based on 
individual unemployability due to service-connected 
disabilities.


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Vito A. Clementi, Counsel

INTRODUCTION

The veteran served on active duty from March 1944 to February 
1946 and from December 1950 to September 1952.

This matter was last before the Board of Veterans' Appeals 
(Board) in December 2000, on appeal from an October 1997 
decision of the New Orleans, Louisiana,  Department of 
Veterans Affairs (VA) Regional Office (RO).   Upon its last 
review, the Board remanded the appellant's claims for a 
disability rating greater than assigned for bilateral hearing 
loss and for a total disability evaluation based upon 
individual unemployability.  Having reviewed all of the 
evidence of record pertaining to the these claims, the Board 
is of the opinion that these matters are ready for appellate 
review.

Prior to discussion of the claims at issue, the Board must 
clarify the issues presented for appeal.  This appeal has 
been certified for review, in part, as involving the 
appellant's claim for disability ratings greater than 
assigned for the periods from June 13, 1994 through November 
10, 1997, and from November 11, 1997 and thereafter.  
However, applicable law provides that certification is for 
administrative purposes and does not serve to either confer 
or deprive the Board of jurisdiction of an issue.  38 C.F.R. 
§ 19.35.  

The record reflects that in February 1997, the Board found 
that the appellant submitted evidence that was sufficient to 
reopen a claim of service connection for bilateral hearing 
loss, last denied in January 1992 and not then appealed by 
the filing of a notice of disagreement.  See 38 U.S.C.A. § 
7105; 38 C.F.R. § 20.201.   [A notice of disagreement must: 
(1) express disagreement with a specific determination of the 
agency of original jurisdiction; (2) be filed in writing; (3) 
be filed with the RO; (4) be filed within one year after the 
date of mailing of notice of the RO's decision; (5) be filed 
by the claimant or the claimant's representative, and; (6) 
express a desire for appellate review].  

In due course of appellate review subsequent to the reopening 
of the claim, service connection for left ear hearing 
impairment was granted by rating decision dated in June 1997, 
and for right ear hearing impairment by Board decision dated 
in October 1997.  Upon the latter, the RO assigned a 20 
percent disability rating for bilateral hearing loss, 
effective June 13, 1994, as it was the date of the 
appellant's reopened claim.  The appellant filed a timely 
notice of disagreement as to the assigned disability rating 
by statement received in November 1997.  

Although the RO construed the appellant's notice of 
disagreement as a new claim, his filing of a notice of 
disagreement as to the assigned disability rating triggered 
appellate review.  The appellant's claim for a disability 
rating greater than that initially assigned has been in 
continuous appellate status since the filing of his notice of 
disagreement and thereby mandates scrutiny of all evidence 
submitted as part of the reopened claim in June 1994.  38 
C.F.R. § 4.2; Fenderson v. West, 12 Vet. App. 119 (1999) 
(when a veteran's disability rating claim has been in 
continuous appellate status since the original assignment of 
service-connection, the evidence to be considered includes 
all evidence proffered in support of the original claim, and 
may involve consideration of staged ratings for separate 
periods of time based on the facts found).  

In its December 2000 decision, the Board also denied 
entitlement to an effective date earlier than June 13, 1994 
for the award of service connection for bilateral hearing 
loss.  The Board observes that in recent correspondence, the 
appellant has continued to express disagreement with the 
Board's denial of the earlier effective date, and has 
asserted that such denial is in error.  Although the Board 
has scrutinized the appellant's submissions with a view 
towards ascertaining if they could be construed as motions 
for further review under 38 C.F.R. § 20.1001 (pertaining to 
motions for reconsideration of a Board decision), or 38 
C.F.R. 
§ 20.1400 (pertaining to motions for revision of Board 
decisions on the basis of clear and unmistakable error), none 
of the appellant's correspondence is in compliance with the 
requirements of the cited applicable regulations.  If the 
appellant wishes to file a motion under either of these 
provisions, his attention is called to the provisions stated.  
FINDINGS OF FACT

1. Audiometry examination reports for the period from June 
13, 1994 to April 24, 2001 disclose pure tone decibel loss 
measurements and speech discrimination scores warranting 
numeric designations of Level XI for the right ear and 
Level V for the left ear.  

2. An audiometry examination report for the period beginning 
on April 25, 2001 discloses pure tone decibel loss 
measurements and speech discrimination scores warranting 
numeric designations of Level XI for the right ear and 
Level VI for the left ear.  

3. The appellant's service-connected bilateral hearing loss 
and tinnitus (10 percent) preclude him from performing all 
forms of substantially gainful employment.


CONCLUSIONS OF LAW

1. The criteria for the assignment of a 40 percent disability 
evaluation for bilateral hearing loss for the period from 
June 13, 1994 to April 24, 2001 are met.  38 U.S.C.A. § 
1151 (West 1991); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 
6100 (2001).

2. The criteria for the assignment of a 50 percent disability 
evaluation for bilateral hearing loss effective April 25, 
2001 are met.  38 U.S.C.A. § 1151 (West 1991); 38 C.F.R. 
§§ 4.85, 4.86, Diagnostic Code 6100 (2001).

3. The criteria for a total disability rating based on 
individual unemployability due to service-connected 
disabilities have been met.  38 U.S.C.A. §§ 1155, 5103A, 
5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.340, 3.341, 
4.16(a) (2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter:  VA's Duty to Notify and Assist

During the pendency of this matter, the Veterans Claims 
Assistance Act of 2000 ("VCAA") was made law, and provides 
that VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by the 
Secretary, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  In part, 
the VCAA specifically provides that VA is required to make 
reasonable efforts to obtain relevant governmental and 
private records that the claimant adequately identifies to VA 
and authorizes VA to obtain.  The VCAA further provides that 
the assistance provided by the Secretary shall include 
providing a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary, as 
further defined by statute, to make a decision on the claim.  
38 U.S.C.A. § 5103A (West Supp 2001).  Regulations have been 
implemented in support of the VCAA.  66 Fed. Reg. 45,620 
(August 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).  

Under the VCAA, VA has a duty to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. § 5103A (West 
Supp. 2001); 66 Fed. Reg. 45630-45632 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159(b)).  The appellant 
in this matter has been repeatedly informed through 
Statements and Supplemental Statements of the Case as to the 
laws and regulations pertaining to the rating of hearing 
impairment and  total disability evaluations, and of the 
evidence needed to prove his claims on appeal.  Moreover, 
because the rating criteria pertaining to hearing impairment 
are essentially objective in nature, no further advisement or 
inquiry is warranted.  See, e.g., Lendenmann v. Principi, 3 
Vet. App. 345 (1992) (observing in the context of the 
evaluation of service-connected hearing loss that the 
specified clinical test results as set forth in the 
applicable diagnostic criteria mandate a mechanical 
application of the test data to the rating schedule).  

The appellant has also been afforded three VA audiological 
examinations and an examination to ascertain the effect of 
his service-connected disorders on his capacity for 
employment.  In this respect, the provisions of the VCAA 
pertaining to the conduct of medical inquiry have also been 
satisfied.  38 U.S.C.A. § 5103A (West Supp. 2001)

Given these matters of record, the Board finds that VA's duty 
to assist and notify have been satisfied and these matters 
are ready for appellate review.

Hearing Loss Rating Claim

The appellant's rating claim is to be decided based upon the 
application of a schedule of ratings.  The schedule is 
predicated upon the average impairment of earning capacity.  
See 38 U.S.C. § 1155; 38 C.F.R. § 3.321(a) and 4.1.  Separate 
diagnostic codes identify various disabilities.  See 
38 C.F.R. Part 4.  

The degree of impairment resulting from a disability involves 
a factual determination of the current severity of the 
disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 
(1994); see also Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).  In resolving this factual issue, the Board may only 
consider the specific factors as are enumerated in the 
applicable rating criteria.  See Massey v. Brown, 7 Vet. App. 
204, 208 (1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 
(1992).  As noted, because the appellant's disability rating 
claim has been in continuous appellate status since the 
original assignment of service-connection, the evidence to be 
considered includes all evidence proffered in support of the 
original claim.  Fenderson, supra. 

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

As noted, the RO has assigned a disability rating of 20 
percent for bilateral hearing loss for the period from June 
13, 1994 to November 10, 1997; and a 40 percent rating for 
the period thereafter.  The Board has considered all of the 
evidence of record pertaining to the reopened claim, and is 
of the opinion that the assignment of higher, "staged" 
disability ratings than currently assigned is warranted by 
the facts of the case and with application of the benefit-of-
the-doubt doctrine.  38 U.S.C.A. § 5107(b); Alemany v. Brown, 
9 Vet. App. 518, 519 (1996); Brown v. Brown, 5 Vet. App. 413, 
421 (1993).  Accordingly, the Board will grant a 40 percent 
disability evaluation for the period from June 13, 1994 to 
April 23, 2001; and a 50 percent disability evaluation for 
the period thereafter.

The appellant's application to reopen the claim for bilateral 
hearing loss was received in June 1994.  Although the 
majority of the evidence submitted addressed the incurrence 
of the veteran's hearing loss, as opposed to the current 
severity of his hearing impairment, the appellant also 
submitted various reports alluding to the extent of his 
hearing loss.  These included a December 1962 VA examination 
report, detailing that the appellant had, among other 
disorders, mixed bilateral deafness.  In January 1988, the 
appellant was noted on VA examination to have bilateral 
severe sensorineural hearing impairment.  

The appellant and his spouse testified at a March 1995 RO 
hearing.  In substance relevant to the degree of the 
appellant's hearing impairment, his spouse stated that the 
appellant's hearing had continued to worsen since his 
discharge from active military service.  She added that the 
appellant was terminated from his position as a police 
officer in 1973 due to the hearing disorder, and that he had 
since become "completely deaf" as a result of a brain 
tumor, which she contended had been caused by an in-service 
acoustic trauma.  Transcript, page 9.  

In an October 1996 letter, Robert S. Thornton, M.D. reported 
that audiological evaluation resulted in findings of a total 
hearing loss in the right ear and a severe hearing loss of 
the left ear of a sensorineural etiology.  He reported that 
the appellant had discrimination of 76% in the left ear.  
Audiological testing revealed the following pure tone 
thresholds, in decibels:





HERTZ



500
1000
2000
3000
4000
RIGHT
100
100
100

100
LEFT
55
55
60
75
100

In a November 1996 Travel Board hearing, the appellant 
reiterated prior contentions relative to both the source and 
worsening of his hearing impairment.  

A VA audiological evaluation in April 1997 revealed the 
following pure tone thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
105+
105+
105+
105+
105+
LEFT
60
55
60
75
105

Speech audiometry revealed speech recognition ability of 0 
percent in the right ear and 88 percent in the left ear.

With mechanical application of the Schedule, in particular 38 
C.F.R. § 4.85, Diagnostic Code 6100, the April 1997 
audiological test results warrant the assignment of a 20 
percent rating.  38 C.F.R. § 4.85, Diagnostic Code 6100; see 
Lendenmann, supra.  Dr. Thornton's test results as reported 
in his October 1996 letter, however, indicated a slightly 
worsened hearing capacity with respect to discrimination in 
the left ear,76 percent as compared with 88 percent, and are 
strikingly similar to those test results recorded upon VA 
examination in December 1998 when discrimination ability in 
the left ear was also reported to be 76 percent.  

On the December 1998 VA audiology examination, the following 
pure tone thresholds in decibels were as follows:






HERTZ



500
1000
2000
3000
4000
RIGHT
105+
105+
105+
105+
105+
LEFT
60
55
70
80
115

(Right/left average 105+ and 80, respectively).  Speech 
audiometry revealed speech recognition ability of 0 percent 
in the right ear and 76 percent in the left ear.

Both the October 1996 and December 1998 tests indicated that 
the appellant's right ear hearing impairment was total, and 
left ear speech discrimination was 76 percent, thus meeting 
or approximating the criteria for the assignment of a 40 
percent rating for the period from June 13, 1994, when the 
average pure tone thresholds at 1000, 2000, 3000 and 4000 
Hertz are considered, 38 C.F.R. § 4.85, and disregarding the 
less disabling speech recognition testing in April 1997.  

Further, the evidence indicates a deterioration of the 
appellant's hearing by the time of an April 25, 2001 VA 
audiological evaluation, which revealed the following pure 
tone thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
105+
105+
105+
105+
105+
LEFT
65
60
65
80
105

Speech audiometry revealed speech recognition ability of zero 
percent in the right ear and 72 percent in the left ear.  
With mechanical application of the Schedule (Level XI and 
Level VI, 38 C.F.R. § 4.85), the appellant's hearing 
impairment is shown to warrant the assignment of a 50 percent 
rating beginning on April 24, 2001.  38 C.F.R. § 4.85, 
Diagnostic Code 6100; see Lendenmann, supra.  

Accordingly, based upon the facts found, the veteran is 
entitled to a 40 percent disability evaluation for the period 
from June 13, 1994 to April 24, 2001, and a 50 percent 
disability evaluation for the period beginning on April 25, 
2001.
Total Disability Evaluation Based on Individual 
Unemployability

The appellant also seeks a total disability evaluation based 
upon unemployability due to his service-connected 
disabilities.  Such an award may be assigned where the 
schedular evaluation is less than total, when the disabled 
person is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities, 
provided that, if there is only one such disability, this 
disability shall be ratable at 60 percent or more, or if 
there are two or more disabilities, there shall be at least 
one ratable at 40 percent or more, and sufficient additional 
disability to bring the combined rating to 70 percent or 
more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  For the purpose 
of ascertaining one 60 percent disability, disabilities 
resulting from a common etiology or a single accident are to 
be considered as one disability.  38 C.F.R. § 4.16(a)(2).  

A claim for a total disability rating based upon individual 
unemployability "presupposes that the rating for the 
[service-connected] condition is less than 100%, and only 
asks for [such rating] because of 'subjective' factors that 
the 'objective' rating does not consider." Vettese v. Brown, 
7 Vet. App. 31, 34-35 (1994).

In evaluating total disability, full consideration must be 
given to unusual physical or mental effects in individual 
cases, to peculiar effects of occupational activities, to 
defects in physical or mental endowment preventing the usual 
amount of success in overcoming the handicap of disability 
and to the effects of combinations of disability.  38 C.F.R. 
§ 4.15.

In determining whether unemployability exists, consideration 
may be given to the claimant's level of education, special 
training and previous work experience, but not to the 
claimant's age or to any impairment caused by nonservice-
connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

In a pertinent precedent decision, the VA General Counsel 
concluded that the controlling VA regulations generally 
provide that veterans who, in light of their individual 
circumstances, but without regard to age, are unable to 
secure and follow a substantially gainful occupation as a 
result of service-connected disability shall be rated totally 
disabled, without regard to whether an average person would 
be rendered unemployable by the circumstances.  Thus, the 
criteria include a subjective standard.  It was also 
determined that "unemployability" is synonymous with 
inability to secure and follow a substantially gainful 
occupation.  VA O.G.C. Prec. Op. No. 75-91 (Dec. 27, 1991).

By this decision, the appellant's bilateral hearing loss will 
be evaluated as 50 percent disabling.  Coupled with the 
previously assigned 10 percent disability rating assigned for 
service-connected tinnitus, his combined disability rating is 
60 percent.  38 C.F.R. § 4.25.  Because the disabilities in 
question arise from a common etiology, they are to be 
considered as one for the purpose of determining whether the 
appellant is totally disabled.  38 C.F.R. § 4.16(a)(2).  

The appellant's disorders thus meet the schedular threshold 
for consideration of a total disability evaluation in the 
absence of evidence which would indicate the contrary.  
Although the VA examiner who tested the veteran's hearing in 
April 2001 remarked that his impaired hearing and tinnitus 
would not interfere with his employability, the veteran and 
his wife described the effects of hearing loss on the 
veteran's career in law enforcement during the hearing before 
the Board.  The 60 percent combined schedular rating 
obviously recognizes a substantial obstacle in performing 
work-related activities in general.  

More specifically in this case, the veteran's formal training 
and experience appear to have been in exclusively in law 
enforcement, and efforts to perform security work eventually 
led to marginal employment because of the inability to hear, 
especially in public or crowded environments.  The Board 
finds that the evidence is in approximate balance as to 
whether the veteran's inability to work may be attributed 
exclusively to his service connected deafness and tinnitus as 
of the time he has met the 60 percent combined rating 
requirement.  Resolving doubt in the veteran's favor, the 
Board concludes that he is individually unemployable.  See 
Ferguson v. Principi, 273 F.3d 1072 (Fed.Cir. 2001) (holding 
that the benefit-of-the-doubt provision applies where there 
is an approximate balance of positive and negative evidence).  
Accordingly, a total disability evaluation based upon 
individual unemployability is granted.


ORDER

A 40 percent disability evaluation for bilateral hearing loss 
for the period from June 13, 1994 to April 24, 2001 is 
granted, subject to the statutes and regulations governing 
the payment of monetary awards.

A 50 percent disability evaluation for bilateral hearing loss 
effective April 24, 2001 is granted, subject to the statutes 
and regulations governing the payment of monetary awards.

A total disability evaluation is granted, subject to the 
statutes and regulations governing the payment of monetary 
awards.



		
	CHARLES E. HOGEBOOM 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.

? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

